DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	The current amendments made by Applicant to claims 2, 4-6, 11, and 13-15 to obviate the claim objections presented in the previous Office Action are proper and have been entered.  These objections have been withdrawn.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 10 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 16 of U.S. Patent No. 10,554,566. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 10, “an apparatus comprising:  a transmitter that transmits data in a first transmission burst on a carrier to a set of devices, wherein the set of devices comprises one or more devices” corresponds to “an apparatus comprising:  a transmitter that transmits data on a carrier to a set of devices in a first transmission 6 of the above U.S. Patent.
“A receiver that receives feedback information from each device of the set of devices, wherein the feedback information indicates whether interference above a predetermined level exists on the carrier during the transmission burst, and the feedback information is determined by each device of the set of devices based on a received signal-to-interference-plus-noise ratio of each device of the set of devices during the transmission burst” corresponds to “a receiver that receives feedback information from each device of the set of devices” as well as “determines, based on the feedback information, whether interference above a predetermined level exists on the carrier during the first transmission burst at each device of the set of devices” as well as “the feedback information from each device of the set of devices comprises channel quality information (CQI) feedback from the device corresponding to the CQI of the device in the first transmission burst” in claim 6 of the above U.S. Patent. 
Lastly, “a processor that adjusts a contention window size based on the feedback information from each device of the set of devices” corresponds to “a processor that: … adjusts a contention window size based on the determination of whether interference above the predetermined level exists on the carrier during the first transmission burst at each device of the set of devices” in claim 6 of the above U.S. Patent.
Claim 10 of the instant application does not claim “determines a value N between a predetermined minimum contention window size and the adjusted contention window size, wherein adjusting the contention window size comprises increasing the contention window size if interference above the predetermined level exists on the carrier during 10 merely broadens the scope of claim 6 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim 23 similarly corresponds to corresponding “method” claim 16 of the above U.S. Patent.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneckt et al. (U.S. 2013/0136013) (hereinafter “Kneckt”).  Kneckt teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “an apparatus comprising:  a receiver that receives data on a set of data channels, wherein the set of data channels comprises one or more data channels in a transmission burst on a carrier” is anticipated by a network node (apparatus) that listens for all RTS burst messages (data) and separates the received RTS burst messages that were encoded using orthogonal codes when the RTS burst messages were transmitted from different cells (set of data channels) as shown in steps 800 and 810 of Figure 8 and spoken of on pages 6-7, paragraph [0087]; where the apparatus 600 of Figure 6 includes a receiver 640.
“A processor that determines an indication of an interference level, wherein the indication indicates whether interference above a predetermined level exists on the carrier during the transmission burst based on a received signal-to-interference-plus-noise ratio of each data channel of the set of data channels” is anticipated by the network node that measures a power level of the received RTS burst messages and determines whether the measured power level fulfills a minimum SINR criterion (indication of level of interference) as shown in steps 830 and 840 of Figure 8 and spoken of on page 4, paragraph [0050], as well as pages 6-7, paragraph [0087]; where the apparatus 600 of Figure 6 includes a processor 610.
Lastly, “a transmitter that transmits the indication to a base unit, wherein the interference level is determinable using the indication” is anticipated by the network node that, in response to the power level not fulfilling the SINR criterion (indication of containing the determined level of restrictions (transmission of indication) as shown in steps 880 and 890 of Figure 8 and spoken of on pages 6-7, paragraph [0087]; where the apparatus 600 of Figure 6 includes a transmitter 630; and where the network nodes N1-N5 of Figure 1 may be access points (base units) and/or terminals as spoken of on page 2, paragraph [0032].
Regarding claim 9, “a method comprising:  receiving data on a set of data channels, wherein the set of data channels comprises one or more data channels in a transmission burst on a carrier” is anticipated by a network node that listens for all RTS burst messages (data) and separates the received RTS burst messages that were encoded using orthogonal codes when the RTS burst messages were transmitted from different cells (set of data channels) as shown in steps 800 and 810 of Figure 8 and spoken of on pages 6-7, paragraph [0087].
“Determining an indication of an interference level, wherein the indication indicates whether interference above a predetermined level exists on the carrier during the transmission burst based on a received signal-to-interference-plus-noise ratio of each data channel of the set of data channels” is anticipated by the network node that measures a power level of the received RTS burst messages and determines whether the measured power level fulfills a minimum SINR criterion (indication of level of interference) as shown in steps 830 and 840 of Figure 8 and spoken of on page 4, paragraph [0050], as well as pages 6-7, paragraph [0087].
containing the determined level of restrictions (transmission of indication) as shown in steps 880 and 890 of Figure 8 and spoken of on pages 6-7, paragraph [0087]; where the network nodes N1-N5 of Figure 1 may be access points (base units) and/or terminals as spoken of on page 2, paragraph [0032].
Allowable Subject Matter
8.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 10-23 are allowable over the prior art of record.
Response to Arguments
10.	Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.
	Regarding the non-statutory double patenting rejection of claims 10 and 23, Applicant requests withdrawal of the rejection due to a terminal disclaimer being filed.  However, upon review of Applicant’s most recent response on 12/21/20, a terminal disclaimer does not appear to be present.  Accordingly, this particular rejection has been maintained.
amended claims 1 and 9, Applicant asserts that in light of the current amendments as well as the prior interview discussion of these amendments that the rejections of claims 1 and 9 are rendered moot.  Examiner respectfully points out that the current amendments made to claims 1 and 9 by Applicant are not equivalent to the proposed amendments discussed during the interview on 12/14/20.  Upon further review of the Kneckt reference, Kneckt teaches amended claims 1 and 9 as described above.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467